DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-8, 10, 13, 18, 20, 22, 23, and 25-30 under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues on pp. 11- 14 that the claims are eligible under Step One. This argument is not persuasive. As set forth below, an analysis of the claims under the 2019 Revised Eligibility Guidance leads to a conclusion that the claims are ineligible. According to MPEP § 2106.06, “The results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis.”
Applicant argues on pp. 14-15 that the claims do not recite any mathematical concepts. This argument is not persuasive. The examiner is not aware of a method of processing the response signals to determine regions of metal loss that does not require mathematical concepts.
Applicant argues on pp. 15-16 that the claims do not recite any mental processes, because no features of the visualization generating operation can reasonably be characterized as a mental process. This argument is not persuasive. Applicant fails to provide any evidence that the visualization generating operation is not a mental process. Applicant’s disclosure does, however, provide evidence that the visualization generating process is a mental process. For example, Figures 2A and 2B could easily be drawn with pen and paper, using the data from the processing steps. That the figures are displayed on a computer that is merely used as a tool to draw the figures 
Applicant argues on p. 16 that the abstract ideas are integrated into a practical application. This argument is not persuasive. It is only the additional elements of a claim that can integrate the abstract ideas into a practical application. Applicant has provided no evidence of additional elements that integrate the recited abstract ideas into a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 10, 13, 18, 20, 22, 23, and 25, and 27-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-8, 10, 13, 18, 20, and 22 are directed to a method.
Claims 23 and 25 and 27-30 are directed to an apparatus.
Each of claims 1-8, 10, 13, 18, 20, 22, 23, and 25, and 27-30 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One

The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property.
This claim limitation is a judicial exception of a mathematical concept.
generating, in response to processing the responses, one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the responses signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial and azimuthal directions for each pipe, and one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth.
This claim limitation is a judicial exception of mental processes that, but for the recitation of a generic computer components, encompass mental processes that can be performed mentally and/or with pen or paper. Claim 1 therefore recites mental processes.
Each of dependent claims 2-8, 10, 13, 18, 20, and 22 recite all of the limitations of claim 1, and therefore recite abstract ideas.
Claim 23 recites:
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property.
This claim limitation is a judicial exception of a mathematical concept.
generating, in response to processing the responses, one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the responses signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial and azimuthal directions for each pipe, and one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth.

Dependent claim 25 recites all of the limitations of claim 23, and therefore recites abstract ideas.
Claim 27 recites:
processing the response signals to determine regions of metal loss in the concentric pipes including, for each pipe, determining differences in an electric or magnetic property at respective azimuthal locations; and determining dimensions of metal loss at the respective azimuthal locations based on the determined differences in the electric or magnetic property.
This claim limitation is a judicial exception of a mathematical concept.
generating, in response to processing the responses, one or more visualizations of the concentric pipes, including one or more detected defects displayed in association with the respective azimuthal locations, based on the processing of the responses signals, the one or more visualizations of the concentric pipes selected from a group of visualizations including a plot of top-view cross section images of one or more pipes correlated to a position of a set of positions along an axial direction, a plot as images with respect to frequency or time and depth, a set of plots of images with each plot being an image of a different pipe along the axial and azimuthal directions for each pipe, and one or more three-dimensional plots of parameter values with respect to a radial direction or an azimuth or depth.
This claim limitation is a judicial exception of mental processes that, but for the recitation of a generic computer components, encompass mental processes that can be performed mentally and/or with pen or paper. Claim 27 therefore recites mental processes.
Each of dependent claims 28-30 recite all of the limitations of claim 27, and therefore recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional element of:

This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity. Even when the additional elements are viewed in combination with other claim elements, there is no improvement to a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception. Claim 1 is therefore directed to the abstract ideas.
Claims 2-8, 10, 13, 18, 20, and 22 are therefore also directed to the abstract ideas.
Claim 23 recites the additional element of:
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity. Even when the additional elements are viewed in combination with other claim elements, there is no improvement to a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 23 also recites the additional element of:
a machine-readable storage device having instructions stored thereon, which, when executed by one or more processors of a machine, cause the machine to perform operations,
The computer readable medium and processor are recited at a high level of generality, i.e., as a generic computer device for performing a generic computer function of processing data. This generic operation control portion is no more than mere instructions to apply the exception using a 
Claim 23 is therefore directed to the abstract ideas.
Claim 25 does not recite any other additional elements, and is therefore also directed to the abstract ideas.
Claim 27 recites the additional element of:
acquiring, using a plurality of azimuthally distributed receiver sensors, response signals received from two or more concentric pipes of a multi-pipe structure, wherein the response signals are induced by transmission of a probe signal from a transmitter operatively disposed within the multi-pipe structure.
This additional element represents mere data gathering that is necessary for use of the recited judicial exception, and is recited at a high level of generality. This claim limitation is thus insignificant extra-solution activity. Even when the additional elements are viewed in combination with other claim elements, there is no improvement to a computer or other technology recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and the claim is directed to the judicial exception.
Claim 27 also recites the additional element of:
a processor;
a machine-readable medium having program code executable by the processor to cause the processor to do computer things.
The computer readable medium and processor are recited at a high level of generality, i.e., as a generic computer device for performing a generic computer function of processing data. This generic operation control portion is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.

Claims 28-30 do not recite any other additional elements, and are therefore also directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, the recitation of acquiring step is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known (“Electromagnetic (EM) techniques are common means to evaluate these components,” Specification, p. 1, lines 10-11). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Additionally, gathering of data using a plurality of azimuthally distributed receivers in two or more concentric pipes is well-understood, routine, and conventional in the art (Omeragic et al., US Patent Number 9,715,034 B2, discloses azimuthally distributed receivers, col. 6, lines 21-22, in concentric pipes, col. 7, lines 32-33). Even when considered in combination with other claim elements, this additional element merely represents an insignificant extra-solution activity which fails to provide an inventive concept.
As discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a 
For these reasons, there is no inventive concept in claim 1, and thus claim 1 is ineligible. Claims 2-8, 10, 13, 18, 20, and 22 are similarly ineligible.
Regarding claim 23, the recitation of acquiring step is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known (“Electromagnetic (EM) techniques are common means to evaluate these components,” Specification, p. 1, lines 10-11). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Additionally, gathering of data using a plurality of azimuthally distributed receivers in two or more concentric pipes is well-understood, routine, and conventional in the art (Omeragic et al., US Patent Number 9,715,034 B2, discloses azimuthally distributed receivers, col. 6, lines 21-22, in concentric pipes, col. 7, lines 32-33). Even when considered in combination with other claim elements, this additional element merely represents an insignificant extra-solution activity which fails to provide an inventive concept.
As discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
For these reasons, there is no inventive concept in claim 23, and thus claim 23
Regarding claim 27, the recitation of acquiring step is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known (“Electromagnetic (EM) techniques are common means to evaluate these components,” Specification, p. 1, lines 10-11). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Additionally, gathering of data using a plurality of azimuthally distributed receivers in two or more concentric pipes is well-understood, routine, and conventional in the art (Omeragic et al., US Patent Number 9,715,034 B2, discloses azimuthally distributed receivers, col. 6, lines 21-22, in concentric pipes, col. 7, lines 32-33). Even when considered in combination with other claim elements, this additional element merely represents an insignificant extra-solution activity which fails to provide an inventive concept.
As discussed with respect to Step 2A Prong Two, the additional element of a generic computer amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B.
For these reasons, there is no inventive concept in claim 27, and thus claim 27 is ineligible. Claims 28-30 are similarly ineligible.

Applicant should note that while claims 1-8, 10, 13, 18, 20, 22, 23, 25 and 27-30 are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEO T HINZE/
Patent Examiner
AU 2853
01 March 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853